DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20 are currently pending. 
The application, filed 03/11/2022, is a continuation of 16946593, filed 06/29/2020, now U.S. Patent 11281352, which is a continuation of 14435178, filed 04/13/2015, now U.S. Patent 10705677, which is a national stage entry of PCT/SE2013/051210, International Filing Date 10/17/2013, which claims foreign priority to 1251187-9, filed 10/18/2012.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claim 9 recites "and/or". The claims reciting "and/or" were interpreted as “or”.

Specification 
The disclosure is objected to because the Preliminary Amendment filed on 05/13/2022, does not contain application continuation cross–references. Applicant is required to update such information. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because: 
As to Figure 2, it does not include the following reference sign(s) mentioned in the description: 101.
As to Figure 5a, it includes the following reference character(s) not mentioned in the description: 305a.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 
Claim 1, line 8 includes the typo “the first 2D, view first”. Examiner interprets as “the first 2D view, first" for examination purposes.
Claim 1, line(s) 8 refer to the term “the first 2D view”, would be better as “the first 2D view of scan data” to avoid any possible antecedent issues. In the claims, these two terms seem to be used interchangeably.
As to claim(s) 9, 10, 12, 13, they are objected for a similarly deficiency.
Claim 5, line(s) 4 refer to the term “the virtual implant”, would be better as “the virtual implant component” to avoid any possible antecedent issues. In the claims, these two terms seem to be used interchangeably.
Claim 7, line(s) 2 refer to the term “the 3D scan data”, would be better as “the 3D volume of scan data” to avoid any possible antecedent issues. In the claims, these two terms seem to be used interchangeably.
Claim 9, line(s) 2 refer to the term “the second 2D view”, would be better as “the second 2D view of scan data” to avoid any possible antecedent issues. In the claims, these two terms seem to be used interchangeably.
As to claim(s) 10, 12-14, they are objected for a similarly deficiency.
Claim 19, line(s) 2 refer to the term “the third 2D view”, would be better as “the third 2D view of scan data” to avoid any possible antecedent issues. In the claims, these two terms seem to be used interchangeably.
As to claim(s) 10, 12, 14, they are objected for a similarly deficiency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the patient" in line(s) 5 and 7. There is insufficient antecedent basis for this limitation in the claim. There are two "a patient" anteceding this limitation in the claim. The recitation of “the patient” is unclear because it is uncertain which of the two was intended.
As to claims 3, 7, 8, they are objected for the same deficiency.
Claim 1 recites the limitation "the 3D volume of scan data" in line(s) 6, 10-11, and 15-16. There is insufficient antecedent basis for this limitation in the claim. There are two "a 3D volume of scan data" anteceding this limitation in the claim. The recitation of “the 3D volume of scan data” is unclear because it is uncertain which of the two was intended.
As to claims 3, 6, 9, and 19, they are objected for the same deficiency.
Claim 4 recites the limitation "the time" in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. There is no "time" anteceding this limitation in the claim. The subject matter description in the specification amounts to the claim language repeated on page 4, line(s) 18.
Claim 6, line(s) 3 set forth features that may or may not occur in the future. The term "optionally" indicates the lack of a positive recitation of the functionality that is recited for which a potential infringer would know with certainty whether or not he or she would be infringing the recited features. "Optionally" is merely a potential act that may or may not occur in the future. The claimed features are only passively recited and not positively recited as actual features within the body of the claim.
As to claims 9 and 11, they are objected for the same deficiency.
Claim 9 recites the limitation "the third 2D view" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. There is no "third 2D view" anteceding this limitation in the claim.
As to claim(s) 13, they are objected for the same deficiency.
Regarding claim 9, line(s) 2-3, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 9, line(s) 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 9 recites the limitation "the 2D views" in line(s) 4-7. There is insufficient antecedent basis for this limitation in the claim. There are no "2D views" but a “the first 2D view of scan data”, a “second 2D view of scan data”, and the “third 2D view” anteceding this limitation in the claim. The recitation of “the 2D views” is unclear because it is uncertain which 2D views of the three were intended.
Claim 13 recites the limitation "the third 2D view" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. There is no "third 2D view" anteceding this limitation in the claim.
Claim 15 recites the limitation "the adjusting" in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. There is no "adjusting" anteceding this limitation in the claim.
Claim 15 recites the limitation "the third positional information" in line(s) 2-3. There is insufficient antecedent basis for this limitation in the claim. There is no "third positional information" anteceding this limitation in the claim.
As to claim 17, line 1, the term "adapted to" does not clearly set forth the metes and bounds of the patent protection desired. See MPEP 2111.04.
Claim 19 recites the limitation "the first position object, and the second position object" in line(s) 20. There is insufficient antecedent basis for this limitation in the claim. There are no "first position object" and "second position object" anteceding this limitation in the claim.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Independent claim 1 recites a method for planning an orthopedic procedure, independent claim 17 recites a computer system, independent claim 18 recites a computer readable medium (process, system, manufacture = 2019 PEG Step 1 = yes) including positioning a virtual implant component relative to a 3D volume of scan data of a patient (mental concepts), comprising: generating a first 2D view of scan data based on the 3D volume of the scan data; defining, relative to the first 2D, view first positional information (mental concepts); generating a second 2D view of scan data based on the 3D volume of scan data at an angle relative to the first 2D view of scan data (mathematical concepts); defining, relative to the second 2D view of scan data second positional information (mental concepts).
Independent claim 19 recites a method for planning an orthopedic procedure (process = 2019 PEG Step 1 = yes) including positioning a virtual implant component relative to a 3D volume of scan data of a patient (mental concepts), comprising: transforming at least a portion of the 3D volume of scan data into multiple 2D views of scan data (mental concepts), said transforming comprising: generating a first 2D view of scan data based on the 3D volume of the scan data; and generating a second 2D view of scan data based on the 3D volume of scan data, wherein the second 2D view of scan data is provided from the 3D volume of scan data at an angle relative to the first 2D view of scan data (mathematical concepts); indicating relative to the first 2D view of scan data at least one of an affected and an unaffected anatomy for a maximum of two degrees of freedom; indicating relative to the second 2D view of scan data said at least one of said affected anatomy and said unaffected anatomy for a maximum of two degrees of freedom (mental concepts).
Step 2A, Prong One: 
The generating 2D views of the independent claims is substantially drawn to mathematical algorithms. The specification reads "to generate the 2D views, reformatting techniques, e.g. projection methods such as maximum intensity projection and/or minimum intensity projection, may be used to provide reformatted and/or reconstructed slices. Hence, the 2D views may comprise images reformatted and/or reconstructed from 3D volume of scan data. Hence, the 2D views may comprise grey values, displayed as pixel data obtained from a voxel of the 3D volume of scan data".
If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
The positioning a virtual implant component of the independent claims is substantially drawn to mental concepts. The specification reads: "positioning a virtual implant component may comprise defining positional information for at least one of an affected femoral head, affected femoral shaft, unaffected femoral head, unaffected femoral shaft, a cup of a virtual implant, and a stem of a virtual implant" (see page 7, lines 7-10). The transforming at least a portion of the 3D volume of scan data into multiple 2D views of scan data of the independent claims is substantially drawn to mental concepts. The defining positional information of the independent claims is substantially drawn to mental concepts. The indicating relative to a 2D view of scan data at least one of an affected and an unaffected anatomy of the independent claims is substantially drawn to mental concepts. The specification reads: "the affected anatomy space is defined. This may be made in 3D space using multiple 2D views of the scan data. In a first 2D view, an affected area may be indicated by positioning a first affected area position object, such as a circle, relative to the 2D view of scan data. In a second 2D view, the affected area may be indicated by positioning a second affected area position object, such as a circle or a line, relative to the 2D view of scan data" (see page 10, lines 4-9). 
These limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". Information and data also fall within the realm of abstract ideas because information and/or data are intangible. Hence these activities can be characterized as entailing processing information and/or data that can be performed in the human mind or by a human using a pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers mental concepts, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Step 2A, Prong two: 
Independent claims 1 and 19 recite “providing a 3D volume of scan data”. These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. As to the "displaying a virtual representation of the virtual implant component in a position defined by coordinates of at least the first position object, and the second position object; and displaying a position adjustment object associated with the virtual representation of the virtual implant component, wherein the position adjustment object and the virtual representation of the virtual implant component are moveable in maximum two dimensions at a time, wherein each dimension is parallel to at least one of the first, and the second, 2D views of scan data" limitations, these limitations are considered generic displaying. As to the "providing 3D positional information relative the 3D volume of scan data based on the first positional information and the second positional information" and "providing 3D positional information in three different dimensions relative to the 3D volume of scan data based on the indications of said at least one of said affected anatomy and said unaffected anatomy", the specification reads: "implant components are positioned based on the indications of the affected anatomies illustrated in Figs. 6a-6d, and then the positions of which are adjusted in multiple 2D views for the correct positioning in 3D space and providing of 3D positional information" (see page 19, lines 19-22). These limitations are also considered generic displaying. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016.
As to claims 17 and 18, these claims recite the additional limitations/elements of "programmable device" and "computer-readable medium comprising computer readable program code segments". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO).
Step 2B: As discussed with respect to Step 2A, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. As to claims 17 and 18, these claims recite the additional limitations/elements of "programmable device" and "computer-readable medium comprising computer readable program code segments". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. The use of a computer to implement the abstract idea of a mathematical or mental algorithm has not been held by the courts to be enough to qualify as “significantly more”. See MPEP 2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)”; also see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims, Step 2A, Prong One: 
Claim 9 recites wherein generating the first 2D view and the second 2D view, and the third 2D view, comprises using reformatting techniques to provide at least one of reformatted and reconstructed slices, wherein the 2D views comprise at least one of images reformatted and reconstructed slices, wherein the 2D views comprise at least one of images reformatted and reconstructed from the 3D volume of scan data, and wherein the 2D views optionally comprise grey values displayed as pixel data obtained from at least one voxel of the 3D volume of scan data. Claim 10 recites generating the first 2D view and the second 2D view, and third 2D view, at an angle relative to each other to be orthogonal. The generating 2D views of these dependent claims is substantially drawn to mathematical algorithms. The specification reads "to generate the 2D views, reformatting techniques, e.g. projection methods such as maximum intensity projection and/or minimum intensity projection, may be used to provide reformatted and/or reconstructed slices. Hence, the 2D views may comprise images reformatted and/or reconstructed from 3D volume of scan data. Hence, the 2D views may comprise grey values, displayed as pixel data obtained from a voxel of the 3D volume of scan data".
If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Claim 2 recites adjusting a position of at least one of: an object relative to the first 2D view of scan data for generating the first positional information, and an object relative to the second 2D view of scan data for generating the second positional information, wherein said adjusting is locked to adjustment in a single dimension in each of said first and second 2D views of scan data. Claim 5 recites wherein defining first and second positional information comprises defining positional information for at least one of: an affected femoral head, affected femoral shaft, unaffected femoral head, unaffected femoral shaft, a copy of the virtual implant, a stem of the virtual implant, and a knee implant. Claim 6 recites dividing the 3D volume of scan data into a first 3D sub-volume of scan data and a second sub-volume of scan data based on the first and second positional information. Claim 8 recites exporting navigational data based on the first and second positional information to a navigation unit for guiding the position of an actual implant relative to the actual bony anatomy of the patient. Claim 11 recites wherein defining the first positional information and the second positional information, and third positional information, is restricted to defining in maximum two degrees of freedom, optionally in a single degree of freedom, for at least one of the first positional information and the second positional information, and third positional information. Claim 12 recites wherein the first positional information is defined in the dimensions of the first 2D view and the second positional information is defined in the dimensions of the second 2D view, and the third positional information is defined in the dimensions of the third 2D view. Claim 14 recites adjusting at least one of the first positional information relative to the first 2D view and the second positional information relative to the second 2D view, and the third positional information relative to the third 2D view. Claim 15 recites wherein the adjusting of at least one of the first positional information and the second positional information, and the third positional information, is guided by an offset for an affected anatomy relative an unaffected anatomy. Claim 16 recites defining each of the first positional information and the second positional information, and the third positional information, to comprise coordinate information in one or two dimensions, wherein the combination of the first positional information and the second positional information, and the third positional information, comprises coordinate information in three different dimensions. Claim 20 recites indicating relative to the first 2D view of scan data comprises positioning relative to the first 2D view of scan data a first position object to define at least one of said affected anatomy and said unaffected anatomy for a maximum of two degrees of freedom; and indicating relative to the first 2D view of scan data comprises positioning relative to the second 2D view of scan data a second position object to define said at least one of said affected anatomy and said unaffected anatomy for a maximum of two degrees of freedom; wherein positioning said first position object, and said second position object, defines first, second, and third positional information. 
These limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". Information and/or data also fall within the realm of abstract ideas because information and data are intangible. Hence these activities can be characterized as entailing processing information and/or data that can be performed in the human mind or by a human using a pen and paper.
Dependent claims 2, 5, 6, 8, 11, 12, 14-16, and 20 are substantially drawn to mental concepts. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Dependent claims, Step 2A Prong two: 
Dependent claims 3, 4, 7, and 13: Dependent claim 3 recites displaying a third 2D view of scan data generated from the 3D volume of scan data, provided from the 3D volume of scan data at an angle relative to the first 2D view of scan data and the second 2D view of scan data, and wherein the third 2D view of scan data comprises a third portion of the bony anatomy; defining, relative to the third 2D view of scan data, third positional information; and providing 3D positional information relative the 3D volume of scan data by the first positional information, the second positional information, and the third positional information. Dependent claim 4 recites displaying a 3D representation of the virtual implant component in a position defined by the first and second positional information; and displaying a position adjustment object associated with the virtual implant component and being moveable in a single dimension at the time, wherein each dimension is parallel to at least one of the first and the second 2D views of scan data. Dependent claim 7 recites displaying a first virtual implant component in a position relative to the 3D scan data based on the first and the second positional information, and a second virtual implant component, which is a virtual representation of the position of an actual implant relative to the actual bony anatomy. Dependent claim 13 recites wherein each of the first 2D view, the second 2D view, and the third 2D view, are displayed separately. As to dependent claims 3, 4, 7, and 13, these limitations are considered generic displaying. Displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power.
Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Dependent claims, Step 2B: As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. 
There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

As per claim 18, it is rejected because the applicant has provided evidence that the applicant intends the term "computer readable medium” to include non-statutory matter. The applicant describes a computer readable medium as including “carrier wave” or “any other medium that is readable by the computer system", i.e. open ended language (see "computer-readable medium may be a CD, DVD, optical or magnetic disk, laserdisc, carrier wave, or any other medium that is readable by the computer system" in page 26, line(s) 29-33). As such, the claim is drawn to a non-statutory form. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 2, 5, 7-9, 13, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marwan Sati, (Sati hereinafter), U.S. Pre–Grant publication 20050203384, taken in view of James Andrew Zug, (Zug hereinafter), U.S. Patent 8160325. (See IDS dated 03/11/2022).
As to claim 1, Sati discloses a method for planning an orthopedic procedure (see “surgical procedures… planned using the images of the patient and instruments and implants“ in paragraph [0027]; “To assist in the planning of the procedure“ in paragraph [0038]), said method including positioning a virtual implant component relative to a 3D volume of scan data of a patient (see method for computer assisted surgery using 3D implant geometric models in combination with registered medical images in paragraph [0012]), comprising: providing a 3D volume of scan data of a patient (see “Pre-operative planning can be performed… in a 3D dataset (from a CT scan)“ in paragraph [0093]), which includes scan data of a bony anatomy of the patient (see “images acquired during pre-planning… are referenced to a 3D coordinate framework“ in paragraph [0029]; “record information such as the position of the femoral component of the implant or bony landmarks“ in paragraph [0083]); generating a first 2D view of scan data based on the 3D volume of the scan data of the patient (see " images are generated by an algorithm for generating a 2D projection of… implants onto 2D X-ray images… that take the 3D CAD information“ in paragraph [0038]); defining, relative to the first 2D, view first positional information for the virtual implant component (see "generation algorithm uses the 3D geometry of the implant, and 3D-2D processing to generate a projection of the template… program allows the user to maneuver the virtual images of prosthetic components or implants until the optimum position is obtained” in paragraph [0039]); generating a second 2D view of scan data based on the 3D volume of scan data of a patient, wherein the second 2D view of scan data is provided from the 3D volume of scan data (see “second” of images, "images are generated by an algorithm for generating a 2D projection of… implants onto 2D X-ray images… that take the 3D CAD information“ in paragraph [0038]) at an angle relative to the first 2D view of scan data (see “bi-planar reconstruction from two non-parallel images 24“ in paragraph [0061]); defining, relative to the second 2D view of scan data second positional information for the virtual implant component (see “second” of images, “2D images 24 are updated, along with virtual representation of the implant… positioning“ in paragraph [0055])…
While Sati discloses first and second positional information for the virtual implant component, Sati fails to disclose providing 3D positional information for the virtual implant component relative the 3D volume of scan data based on the first positional information and the second positional information. 
Zug discloses providing 3D positional information for the virtual implant component relative the 3D volume of scan data (see "once the parent prosthesis has been placed and its position is known in 3D… For example, the acetabular cup… could be configured as a parent prosthesis which is moved into position relative to the 3D anatomical model“ in col. 7, lines 41-44) based on the first positional information and the second positional information (see “3D) representation of a parent prosthesis is scaled to match a scale of the 2D anatomical images based at least in part on a relationship between the anatomical landmarks“ in col. 8, lines 19-22). 
Sati and Zug are analogous art because they are related to virtual implants.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Zug with Sati, because Zug discloses a 3D model generator, which utilizes 2D anatomical images to create a 3D anatomical model. Identifying anatomical landmarks on the image views, and determining a scale between the anatomical landmarks. Based on a determination of the angular differences between the views, scale, and locations of anatomical landmarks, the 3D model generator develops a fit to known 3D anatomical models or modifies a closest-fit 3D model to comply with constraints from the 2D images (see col. 6, lines 29-44), and as a result, Zug reports that the result is a 3D anatomical model which can be used for more accurate surgical planning (see col. 6, lines 44-46).
As to claim 2, Zug discloses adjusting a position of at least one of: an object relative to the first 2D view of scan data for generating the first positional information, and an object relative to the second 2D view of scan data for generating the second positional information (see "prosthesis… rotated or moved… and the correspondingly-adjusted 2D representation of this new position will be displayed” in col. 8, line(s) 24-27), wherein said adjusting is locked to adjustment in a single dimension in each of said first and second 2D views of scan data (see “rotation… constrained to a desired axis“ in col. 6, line 66 to col. 7, line 5). 
As to claim 5, Sati discloses wherein defining first and second positional information for the virtual implant component comprises defining positional information for at least one of: an affected femoral head, affected femoral shaft, unaffected femoral head, unaffected femoral shaft, (see “femoral head“ in paragraph [0079]) a cup of the virtual implant, a stem of the virtual implant (see “implant components… of the cup… and femoral stem“ in paragraph [0059]), and a knee implant (see “uni-condylar knee replacement“ in paragraph [0089]). 
As to claim 7, Zug discloses displaying a first virtual implant component in a position relative to the 3D scan data based on the first and the second positional information, and a second virtual implant component, which is a virtual representation of the position of an actual implant relative to the actual bony anatomy of the patient (see “2D representation of the scaled 3D parent prosthesis is displayed… 3D representation of at least one child prosthesis is scaled to match the 3D scaling of the parent prosthesis... 2D representation of the 3D relationship between the at least one child prosthesis and the parent prosthesis… displayed“ in col. 8, lines 41-64). 
As to claim 8, Sati discloses exporting navigational data based on the first and second positional information to a navigation unit for guiding the position of an actual implant relative to the actual bony anatomy of the patient (see ‘3D implant and… registered medical images, and the generating 2D projections of that… implant are updated dynamically in real-time as the implant… is moved about in 3D space… As the steps of the procedure are simulated, datums or references… recorded on the image to assist in the subsequent procedure’ in paragraph [0052]; “In the next 114, a path for the navigation of the procedure is set and the pertinent images of the patient's anatomical region are complied for presentation to the user on a display“ in paragraph [0053]). 
As to claim 9, Sati discloses wherein generating the first 2D view and the second 2D view, and the third 2D view, comprises using reformatting techniques(see “bi-planar reconstruction from two non-parallel images of a given landmark can be used“ in paragraph [0061]) slices, wherein the 2D views comprise at least one of images reformatted and reconstructed slices, wherein the 2D views comprise at least one of images reformatted and reconstructed from the 3D volume of scan data (see "images are generated by an algorithm for generating a 2D projection… that take the 3D CAD information“ in paragraph [0038]), 
As to claim 13, Zug discloses wherein each of the first 2D view, the second 2D view, and the third 2D view, are displayed separately (see “an alternate 2D representation of the 3D relationship between the anatomical landmarks located in three dimensions to the 3D parent prosthesis… taken which is different from the views present in the displayed set of anatomical images… alternate 2D representation may optionally be displayed 120” in col. 8, line(s) 32-40).
As to claim 17, Sati discloses a computer system comprising a programmable device adapted to perform the method of claim 1 (see “computer assisted surgery system“ in paragraph [0012]). 
As to claim 18, Sati discloses a computer program product stored on a computer readable medium comprising: computer readable program code segments for causing a computer to execute the method of claim 1 (see “method and system for computer assisted surgery“ in paragraph [0056]). 

Claims 10 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sati taken in view of Zug as applied to claims 9 and 13 above, and further in view of Mark Hunter, (Hunter hereinafter), U.S. Patent 7,660,623 (see IDS dated 03/11/2022).
As to claim 10, while Sati discloses wherein the second 2D view of scan data is provided from the 3D volume of scan data at an angle relative to the first 2D view of scan data, Sati and Zug fail to disclose generating the first 2D view and the second 2D view, and third 2D view, at an angle relative to each other to be orthogonal.
Hunter discloses generating the first 2D view and the second 2D view, and third 2D view, at an angle relative to each other to be orthogonal (see "fluoroscopic C-arm imaging device… provides a virtual bi-plane image… by simply rotating the C-arm about at least two planes, which could be orthogonal planes to generate two-dimensional images that can be converted to three-dimensional volumetric images that can be displayed on the six degree of freedom display“ in col. 5, lines 51-57). 
Sati, Zug, and Hunter are analogous art because they are related to virtual implants.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Hunter with Sati and Zug, because Hunter discloses a six degree of freedom alignment display that includes indicia of at least five degree of freedom information to assist in performing medical procedures including orthopedic procedures (see col. 2, lines 19-24), and as a result, Hunter reports that the six degree of freedom display assists a surgeon in implanting a spinal implant to achieve proper fixation and orientation. By tracking each vertebra independently, and tracking its resection, adjustment of the plane at the adjacent vertebra… achieved to still provide a proper fit for the spinal implant, so that if one is off axis, the other can be manipulated accordingly to account for this adjustment. Additionally, by monitoring the entire process having six degree of freedom information, further accuracy was achieved providing increased range of motion for the patient after implantation. In regard to surgical implants, the range of motion… increased while reducing impingement of two-part articulating or fixed implants (see col. 19, line 55 to col. 20, line 10).
As to claim 15, Hunter discloses wherein the adjusting of at least one of the first positional information and the second positional information, and the third positional information, for the virtual implant component is guided by an offset for an affected anatomy relative an unaffected anatomy (see "generate a model at block 76, a tracking device is placed on the body and the body rotated about the joint… This model can be a 3D surface rendered model… or a 3D model identifying articulating planes and rotation, as well as the center of the joints“ in col. 10, lines 39-48). 

Allowable Subject Matter
Claims 3, 4, 6, 11, 12, 14, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten or amended to overcome the objections and rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
While Sati discloses a method for planning an orthopedic procedure (see paragraph [0038]), 
Zug discloses providing 3D positional information for the virtual implant component relative the 3D volume of scan data (see col. 7, lines 41-44) based on the first and the second positional information (see col. 8, lines 19-22),
Hunter discloses wherein the second 2D view of scan data is provided from the 3D volume of scan data at an angle relative to the orthogonal first 2D view of scan data (see col. 5, lines 51-57),
and Terrance Wong, (Wong hereinafter), U.S. Patent 8,623,026 (see IDS dated 03/11/2022) defines each of the positional informations to comprise coordinate information in one or two dimensions, wherein the combination of the positional informations comprises coordinate information in three different dimensions (see col. 79, lines 11-18),
none of these references taken either alone or in combination and with the prior art of record disclose:
claim 3, “displaying a third 2D view of scan data generated from the 3D volume of scan data of the patient, wherein the third 2D view of scan data is provided from the 3D volume of scan data at an angle relative to the first 2D view of scan data and the second 2D view of scan data, and wherein the third 2D view of scan data comprises a third portion of the bony anatomy; defining, relative to the third 2D view of scan data, third positional information for the virtual implant component; and providing 3D positional information for the virtual implant component relative the 3D volume of scan data by the first positional information, the second positional information, and the third positional information”,
claim 4, “displaying a 3D representation of the virtual implant component in a position defined by the first and second positional information; and displaying a position adjustment object associated with the virtual implant component and being moveable in a single dimension at the time, wherein each dimension is parallel to at least one of the first and the second 2D views of scan data",
claim 6, “dividing the 3D volume of scan data into a first 3D sub-volume of scan data and a second sub-volume of scan data based on the first and second positional information", 
claim 19, "… indicating relative to the first 2D view of scan data at least one of an affected and an unaffected anatomy for a maximum of two degrees of freedom; indicating relative to the second 2D view of scan data said at least one of said affected anatomy and said unaffected anatomy for a maximum of two degrees of freedom; providing 3D positional information in three different dimensions for the virtual implant component relative to the 3D volume of scan data based on the indications of said at least one of said affected anatomy and said unaffected anatomy…", 
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN CARLOS OCHOA whose telephone number is (571)272-2625. The examiner can normally be reached on Mondays, Tuesdays, Thursdays, and Fridays 9:30AM 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		12/15/2022Primary Examiner, Art Unit 2146